DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Seongun Hong on 4/19/2022.

	The claims 4, 11 and 17 have been cancelled.	4. (Canceled)	11. (Canceled)	17. (Canceled)
Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on 04/15/2022 has been considered.
Claims 1, 8, and 14 have been amended.
Claims 4, 11 and 17 are cancelled.
Claims 1-2, 6-9, 13-15 and 19-20 are allowed.
The 35 USC § 103 rejections against claims 1-2, 6-9, 13-15, and 19- 20 are withdrawn because the amended claims overcome the rejections.
	Allowable Subject Matter
Claims 1-2, 6-9, 13-15 and 19-20 are allowed.
The following is an examiner's statement of reasons for allowance:	Although the prior art of record Delli et al. (US 20160188730 A1, hereinafter Delli) teaches a system for adaptive natural language processing-based electronic file scanning for processing database queries, the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: extract, using natural language processing, lookup data from one or more data files stored on one or more computing systems in a network; aggregate the lookup data into a consolidated lookup data file comprising the lookup data; receive a search query from a user computing system, wherein the search query comprises a search term, in response to the search query, display a search output to the user computing system, the search output comprising one or more search results; monitor user activity associated with the search output; detect that the user has selected an entry within the one or more search results; determine a level of relevance of the one or more search results to the search query based on the user activity; based on the user activity, using adaptive machine learning processes, continuously and dynamically associate the search term with the lookup data corresponding to the one or more search results; increasing a level of relevance of the entry within the one or more search results to the query based on detecting that the user has selected the entry within the one or more search results; Zhang (US 20130006764 A1, hereinafter Zhang) teaches based on the user activity, associate the search term with the lookup data corresponding to the one or more search results; Battle et al. (US 20150161255 A1, hereinafter Battle) teaches wherein monitoring user activity comprises tracking an amount of time spent by a user in reviewing the one or more search results and a number of search queries submitted by the user; determine a level of relevance of the one or more search results to the search query based on the user activity, wherein the level of relevance is based on the amount of time spent by the user in reviewing the one or more search results and the number of search queries submitted by the user; and	based on the user activity, using adaptive machine learning processes, continuously and dynamically associate the search term with the lookup data corresponding to the one or more search results; and Ramer et al. (US 20160373891 A1, hereinafter Ramer) teaches wherein the search query further comprises a misspelling or incomplete query; wherein each of the one or more search results comprises one or more interactive elements configured to receive feedback associated with the one or more search results from the user, wherein the feedback comprises the user marking the one or more search results as relevant or not relevant, the combination of Delli in view of Zhang, Battle and Ramer does not teach individually or in combination the limitations listed below as recited in applicants' independent claims:Claim 1 recites:	A system for adaptive natural language processing-based electronic file scanning for processing database queries, the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: extract, using natural language processing, lookup data from one or more data files stored on one or more computing systems in a network; aggregate the lookup data into a consolidated lookup data file comprising the lookup data, wherein the consolidated lookup data file is stored in a relational format, wherein associating the search term with the one or more search results comprises appending the search term to a new row, wherein the new row is linked with a row containing the lookup data corresponding with the one or more search results via a key; receive a search query from a user computing system, wherein the search query comprises a search term, wherein the search query further comprises a misspelling or incomplete query; in response to the search query, display a search output to the user computing system, the search output comprising one or more search results; monitor user activity associated with the search output, wherein monitoring user activity comprises tracking an amount of time spent by a user in reviewing the one or more search results and a number of search queries submitted by the user, wherein each of the one or more search results comprises one or more interactive elements configured to receive feedback associated with the one or more search results from the user, wherein the feedback comprises the user marking the one or more search results as relevant or not relevant, wherein the one or more interactive elements are further configured to display additional information associated with the one or more search results, wherein the additional information comprises contact information, location mapping, and directions associated with the one or more search results; detect that the user has selected an entry within the one or more search results; determine a level of relevance of the one or more search results to the search query based on the user activity, wherein the level of relevance is based on 1) the amount of time spent by the user in reviewing the one or more search results, 2) the user saving the one or more search results to a list associated with the user, 3) the user accessing the additional information associated with the one or more search results, and 4) the number of search queries submitted by the user, wherein determining the level of relevance of the one or more search results comprises increasing a level of relevance of the entry within the one or more search results to the misspelling based on detecting that the user has selected the entry within the one or more search results; and based on the user activity, using adaptive machine learning processes, continuously and dynamically associate the search term with the lookup data corresponding to the one or more search results.Claim 8 recites:	A computer program product for adaptive natural language processing-based electronic file scanning for processing database queries, the computer program product comprising at least one non-transitory computer readable medium having computer- readable program code portions embodied therein, the computer-readable program code portions comprising executable code portions for: extracting, using natural language processing, lookup data from one or more data files stored on one or more computing systems in a network; aggregating the lookup data into a consolidated lookup data file comprising the lookup data, wherein the consolidated lookup data file is stored in a relational format, wherein associating the search term with the one or more search results comprises appending the search term to a new row, wherein the new row is linked with a row containing the lookup data corresponding with the one or more search results via a key; receiving a search query from a user computing system, wherein the search query comprises a search term, wherein the search query further comprises a misspelling; in response to the search query, displaying a search output to the user computing system, the search output comprising one or more search results; monitoring user activity associated with the search output, wherein monitoring user activity comprises tracking an amount of time spent by a user in reviewing the one or more search results and a number of search queries submitted by the user, wherein each of the one or more search results comprises one or more interactive elements configured to receive feedback associated with the one or more search results from the user, wherein the feedback comprises the user marking the one or more search results as relevant or not relevant, wherein the one or more interactive elements are further configured to display additional information associated with the one or more search results, wherein the additional information comprises contact information, location mapping, and directions associated with the one or more search results; detecting that the user has selected an entry within the one or more search results; determining a level of relevance of the one or more search results to the search query based on the user activity, wherein the level of relevance is based on 1) the amount of time spent by the user in reviewing the one or more search results, 2) the user saving the one or more search results to a list associated with the user, 3) the user accessing the additional information associated with the one or more search results, and 4) the number of search queries submitted by the user, wherein determining the level of relevance of the one or more search results comprises increasing a level of relevance of the entry within the one or more search results to the misspelling based on detecting that the user has selected the entry within the one or more search results; and based on the user activity, using adaptive machine learning processes, continuously and dynamically associating the search term with the lookup data corresponding to the one or more search results.Claim 14 recites:	A computer-implemented method for adaptive natural language processing-based electronic file scanning for processing database queries, wherein the computer- implemented method comprises: extracting, using natural language processing, lookup data from one or more data files stored on one or more computing systems in a network; aggregating the lookup data into a consolidated lookup data file comprising the lookup data, wherein the consolidated lookup data file is stored in a relational format, wherein associating the search term with the one or more search results comprises appending the search term to a new row, wherein the new row is linked with a row containing the lookup data corresponding with the one or more search results via a key; receiving a search query from a user computing system, wherein the search query comprises a search term, wherein the search query further comprises a misspelling; in response to the search query, displaying a search output to the user computing system, the search output comprising one or more search results; monitoring user activity associated with the search output, wherein monitoring user activity comprises tracking an amount of time spent by a user in reviewing the one or more search results and a number of search queries submitted by the user, wherein each of the one or more search results comprises one or more interactive elements configured to receive feedback associated with the one or more search results from the user, wherein the feedback comprises the user marking the one or more search results as relevant or not relevant, wherein the one or more interactive elements are further configured to display additional information associated with the one or more search results, wherein the additional information comprises contact information, location mapping, and directions associated with the one or more search results; detecting that the user has selected an entry within the one or more search results; determining a level of relevance of the one or more search results to the search query based on the user activity, wherein the level of relevance is based on 1) the amount of time spent by the user in reviewing the one or more search results, 2) the user saving the one or more search results to a list associated with the user, 3) the user accessing the additional information associated with the one or more search results, and 4) the number of search queries submitted by the user, wherein determining the level of relevance of the one or more search results comprises increasing a level of relevance of the entry within the one or more search results to the misspelling based on detecting that the user has selected the entry within the one or more search results; and based on the user activity, using adaptive machine learning processes, continuously and dynamically associating the search term with the lookup data corresponding to the one or more search results.
Dependent claims 2 and 6-7 depending on claim 1, claims 9 and 13 depending on claim 8 and claims 15 and 19-20 depending on claim 14 are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art made of record are: 
US 11003645 B1 - retrieving resources (e.g., data sets or files), searching data sets containing text or that meet certain criteria, and displaying search results. Data sets may be stored in one or more databases, such as relational databases that organize information or data into tables, columns, rows.
US 20200192951 A1 - personalized search engine that can generate personalized rankings of search results in view of individual user's personal preferences and interests.  Certain activities by a user are tracked, including search queries submitted by the user, search results clicked on by the user, and/or web pages browsed by the user.
US 20170199875 A1 - queries against databases aggregating data from multiple data sources. Receive a search request comprising one or more search keys.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/03/2022
/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162